Citation Nr: 1704178	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  06-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a seizure disorder, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and E.M.


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to September 1972.

These matters initially came before the Board of Veterans' Appeals (Board) from November 2001 and October 2005 rating decisions issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania and Appeals Management Center (AMC) in Washington, DC, respectively.  In the November 2001 decision, the RO denied entitlement to a rating in excess of 10 percent for a seizure disorder.  In the October 2005 decision, the AMC granted a TDIU, effective July 26, 2000.  Jurisdiction over the Veteran's claim has remained with the RO in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned at October 2003 and August 2007 hearings at the RO (Travel Board hearings).  Transcripts of the hearings have been associated with his claims folder.

In April 2004, the Board remanded the matter of entitlement to an increased rating for a seizure disorder for further development.  In September 2005 the AMC increased the rating for the seizure disorder to 40 percent.

In June 2010, the Board denied entitlement to an effective date earlier than July 26, 2000 for the grant of a total disability rating based on individual unemployability (TDIU) and remanded the issue on appeal for further development.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in March 2015, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Prior to the promulgation of a decision in the appeal, in March 2015, the Veteran withdrew his appeal.  Specifically, the Veteran wrote that he wished to withdraw his appeal for an increased rating for a seizure disorder.  The Veteran's withdrawal was confirmed by his representative in November 2016.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


